EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Kress on 3/9/2022.

The application has been amended as follows: 
Amended Claim 1-A system, comprising: 
a magazine having an internal structure defining a plurality of vertical columns, each column having opposed ends; and a frame upon which the magazine is removably supported; and 5a sensor assembly having a non-unitary relationship with the magazine, the sensor assembly comprising: a plurality of proximity sensors; and an elongate tower pivotally supported by the frame and having opposed upper and lower ends; and a rigid support element carried by the tower adjacent its upper end and 10configured to carry the plurality of proximity sensors;  in which the plurality of proximity sensors 

Amended claim 19. A horizontal boring machine, comprising: 
the system of claim 1 and; a carriage supported on the frame and movable between a first end of the frame and a second end of the frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Giovanna Wright/Primary Examiner, Art Unit 3672